April 26, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
  IN THE INTEREST OF A.H.A., M.O.A., D.J.A., E.A.A.A., J.J.A.A., L.E.F., R.E.F.,
                          AND J.C.R., Children

NO. 14-12-00022-CV
                               ____________________



      This cause, an appeal from the judgment terminating parental rights signed
December 20, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.